             Case 3:20-mj-00228       Document 8      Filed 09/17/20    Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                             3:20-mj-00228

                v.                                   ORDER DISMISSING DISMISS
                                                     CRIMINAL COMPLAINT WITHOUT
RICHARD ERIC SINGLESTAD,                             PREJUDICE AND WITHDRAWING
                                                     ARREST WARRANT
                Defendant.
                                                     Rule 48(a) Fed. R. Crim. P.


       This matter, having come before the Court on the government’s motion to dismiss the

criminal complaint without prejudice and withdraw the issued arrest warrant pursuant to Fed. R.

Crim. P. Rule 48(a)., and the Court being fully advised;

       IT IS HEREBY ORDERED, pursuant to Fed. R. Crim. P. Rule 48(a), and the interests of

justice that the criminal complaint issued on September 3, 2020, signed by United States

Magistrate Judge Jolie A. Russo is dismissed without prejudice and the issued arrest warrant is

withdrawn.

                 17 2020
Dated: September ____,


                                                     ________________________________
                                                     HONORABLE JOLIE A. RUSSO
                                                     United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney

/s/Pamela Paaso
PAMELA PAASO
Assistant United States Attorney
Order Dismissing Criminal Complaint without Prejudice and                                  Page 1
Withdrawing Arrest Warrant
